Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Preliminary amendment filed 10/24/2022.
Claims 1-10, 11-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2022, 07/20/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. : US 11452073 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 1 of the application serial number 17869639
Claim 1 of U.S. Patent No. : US 11452073 B2
electronic storage configured to electronically store information, wherein the information represents associations of individual voice communication channels with communication groups, wherein individual ones of the communication groups are specific to one or more roles and/or responsibilities in the drive-through restaurant ,  wherein individual associations are between the individual voice communication channels and subsets of the communication groups, wherein the communication groups include a first communication group, a second communication group, and a third communication group; 

electronic storage configured to electronically store information, wherein the information represents associations of individual voice communication channels with communication groups, wherein individual ones of the communication groups are specific to one or more roles of the employees, wherein individual associations are between the individual voice communication channels and subsets of the communication groups, wherein the communication groups include a first communication group, a second communication group, and a third communication group; 

one or more hardware processors configured by machine-readable instructions to: 
receive, from a first person, first user input that identifies one or more of the first person, a first role of the first person, and/or the first  communication group ; 

one or more hardware processors configured by machine-readable instructions to: 
receive, from a first employee, first user input that identifies one or more of the first employee, a first role of the first employee, and/or a first given communication group associated with the first employee, wherein the first employee is associated with the first communication device;

receive, from a second person, second user input that identifies one or more of the second person, a second role of the second person, and/or the second  communication group ; 

receive, from a second employee, second user input that identifies one or more of the second employee, a second role of the second employee, and/or a second given communication group associated with the second employee, wherein the second employee is associated with the second communication device; 

automatically determine a first set of communication channel assignments for the first communication device, wherein a first communication channel is assigned to the first  communication group, wherein a second communication channel is assigned to a first subset of the communication groups, wherein the first subset includes the first  communication group and at least one other communication group;

automatically determine a first set of communication channel assignments for the first communication device, wherein a first communication channel is assigned to the first given communication group, wherein a second communication channel is assigned to a first subset of the communication groups, wherein the first subset includes the first given communication group and at least one other communication group, wherein a third communication channel is assigned to a second subset of the communication groups, wherein the second subset includes the first given communication group and at least one additional communication group such that the second subset is different from the first subset; 

configure the first communication device according to the determined first set of communication channel assignments;

configure the first communication device according to the determined first set of communication channel assignments; 

receive a first device-specific packet from the first communication device ,  wherein the first device-specific packet includes packetized uplink information based on audio information captured by the first communication device, wherein the first device-specific packet is targeted to the first communication group;

receive a first device-specific packet from the first communication device associated with the first employee, wherein the first device-specific packet includes packetized uplink information based on audio information captured by the first communication device, wherein the first device-specific packet is targeted to the first communication group;

receive a second device-specific packet from the second communication device ,  wherein the second device-specific packet includes packetized uplink information based on audio information captured by the second communication device, wherein the second device-specific packet is targeted to
the second communication group;

receive a second device-specific packet from the second communication device associated with the second employee, wherein the second device-specific packet includes packetized uplink information based on audio information captured by the second communication device, wherein the second device-specific packet is targeted to the second communication group; 

generate a first downlink packet that includes packetized downlink information  based on audio information previously received in device-specific packets that were targeted to individual ones of the subsets of the communication groups;
generate a first downlink packet that includes packetized downlink information that is organized in a set of broadcast channels, wherein individual broadcast channels are used for audio information previously received in device-specific packets that were targeted to individual ones of the subsets of the communication groups;
transmit the first downlink packet to a set of the communication devices, including the first communication device, wherein the first communication device is configured to receive user input  that selects a given communication channel, wherein the given communication channel is one of the first communication channel, or the second communication channel  and wherein the first communication device is further configured to present audio information  associated with individual ones of the subsets of the communication groups that include the given communication channel as selected.

transmit the first downlink packet to a set of the communication devices, including the first communication device, wherein the first communication device is configured to receive user input from the first employee that selects a given communication channel, wherein the given communication channel is one of the first communication channel, the second communication channel, or the third communication channel, and wherein the first communication device is further configured to present audio information received in any of the individual broadcast channels that are associated with any of the individual subsets of the communication groups that include the given communication channel as selected.




Claim 2  of the application serial number 17869639
Claim 3  of U.S. Patent No. : US 11452073 B2
wherein the first communication device includes at least one of a headset and/or a belt pack.

wherein the first communication device includes a headset.



Claim 3  of the application serial number 17869639
Claim 2  of U.S. Patent No. : US 11452073 B2
Wherein a third communication channel is assigned to the third communication group
wherein the third communication group is specific to a third type of roles of the employees in the quick-service restaurant.



Claim 4  of the application serial number 17869639
Claim 2  of U.S. Patent No. : US 11452073 B2
wherein the first communication group is specific to a first type of roles of in the drive-through  restaurant, wherein the second communication group is specific to a second type of roles of people working in the drive-through  restaurant, and wherein the third communication group is specific to order-taking in the drive- through  restaurant
wherein the crew of employees uses the voice communication channels to communicate in a quick-service restaurant, wherein the communication groups are specific to the one or more roles of the employees in the quick-service restaurant, wherein the first communication group is specific to a first type of roles of the employees in the quick-service restaurant, wherein the second communication group is specific to a second type of roles of the employees in the quick-service restaurant, and wherein the third communication group is specific to a third type of roles of the employees in the quick-service restaurant.






Claim 5  of the application serial number 17869639
Claim 4  of U.S. Patent No. : US 11452073 B2
wherein configuring the first communication device includes transmitting configuration information to the first communication device via a wireless communication link that is separate and different from one or more communication links used to exchange the first or second device-specific packets or the first downlink packet.

wherein configuring the first communication device includes transmitting configuration information to the first communication device via a wireless communication link that is separate and different from one or more communication links used to exchange the first, second, or third device-specific packets or the first downlink packet.


Claim 6   of the application serial number 17869639
Claim 5  of U.S. Patent No. : US 11452073 B2
wherein a second subset includes the  third communication groups, wherein the first set of communication channel assignments includes a fourth communication channel being assigned to a fourth communication group wherein the one or more hardware processors are further configured to: automatically determine a second set of communication channel assignments for the second communication device, the second set including a fifth, a sixth, a seventh, and an eighth communication channel, wherein the fifth communication channel is assigned to the second communication group, wherein the sixth communication channel is assigned to the first and second communication groups , wherein the seventh communication channel is assigned to the first, second, and fourth  communication groups, wherein the eighth communication channel is assigned to the first, second, and third communication groups ; and configure the second communication device according to the determined second set of communication channel assignments

wherein the first given communication group is the first communication group, wherein the first subset of the communication groups includes the first and second communication groups, wherein the second subset includes the first and third communication groups, wherein the first set of communication channel assignments includes a fourth communication channel being assigned to a set including the first, second, and third communication groups, wherein the one or more hardware processors are further configured to: automatically determine a second set of communication channel assignments for the second communication device, the second set including a fifth, a sixth, a seventh, and an eighth communication channel, wherein the fifth communication channel is assigned to the second communication group, wherein the sixth communication channel has the same assignment as the second communication channel, wherein the seventh communication channel is assigned to the second and third communication groups, wherein the eighth communication channel has the same assignment as the fourth communication channel; and configure the second communication device according to the determined second set of communication channel assignments.







Claim 7   of the application serial number 17869639
Claim 7   of U.S. Patent No. : US 11452073 B2
a first dedicated channel that is used for audio information received in device- specific packets that were targeted, at least, to the first communication group, minus audio information received from the first communication device, such that the first person will not receive an echo through the first dedicated channel, and
a second dedicated channel that is used for audio information received in device- specific packets that were targeted, at least, to the second communication group, minus
audio information received from the second communication device, such that the second person will not receive a second echo through the second dedicated channel.

a first dedicated channel that is used for audio information received in device-specific packets that were targeted, at least, to the first communication group, minus audio information received from the first communication device, such that the first employee will not receive an echo through the first dedicated channel, a second dedicated channel that is used for audio information received in device-specific packets that were targeted, at least, to the second communication group, minus audio information received from the second communication device, such that the second employee will not receive a second echo through the second dedicated channel, and a third dedicated channel that is used for audio information received in device-specific packets that were targeted, at least, to the third communication group, minus audio information received from the third communication device, such that the third employee will not receive a third echo through the third dedicated channel.









Claim 8   of the application serial 
number 17869639
Claim 7   of U.S. Patent No. : US 11452073 B2
receive a third device-specific packet from a third communication device, 
wherein the third device-specific packet includes packetized uplink information based on audio
captured by the third communication device, wherein the third device-specific packet is targeted to the third communication group; transmit the packetized uplink information included in the third device-specific packet to an order-taking system controlled by voice commands .

a third dedicated channel that is used for audio information received in device-specific packets that were targeted, at least, to the third communication group, minus audio information received from the third communication device, such that the third employee will not receive a third echo through the third dedicated channel.



Regarding to the claim 9, claim 8 of US Patent No.: discloses wherein the first downlink packet is transmitted within a given timeframe having a duration between 5 and 15 ms.

Regarding to the claim 10, claim 1 of US Patent No.: discloses wherein the packetized downlink information included in the first downlink packet is organized in a set of broadcast channels, wherein individual broadcast channels are used for the audio previously received in the device-specific packets that were targeted to the individual ones of the subsets of the communication groups.


Claim 11 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. : US 11452073 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because

Regarding to the claim 11, claim 10 of the US Patne No.: US 11452073 B3 discloses electronically storing information, wherein the information represents associations of individual voice communication channels with communication groups, wherein individual ones of the communication groups are specific to one or more roles and/or responsibilities the drive-through restaurant, wherein individual associations are between the individual voice communication channels and subsets of the communication groups, wherein the communication groups include a first communication group, a second communication group, and a third communication group,
receiving, from a first person, first user input that identifies one or more of the first person, a first role of the first person, and/or the first  communication group ;
receiving, from a second person, second user input that identifies one or more of the second person, a second role of the second person, and/or the second  communication group ;
automatically determining a first set of communication channel assignments for the first communication device, wherein a first communication channel is assigned to the first 
configuring the first communication device according to the determined first set of communication channel assignments;
receiving a first device-specific packet from the [[al]] first communication device ,  wherein the first device-specific packet includes packetized uplink information based on audio information captured by the first communication device, wherein the first device-specific packet is targeted to the first communication group;
receiving a second device-specific packet from the second communication device ,  wherein the second device-specific packet includes packetized uplink information based on audio information captured by the second communication device, wherein the second device-specific packet is targeted to the second communication group;
generating a first downlink packet that includes packetized downlink information 
based on audio information previously received in device-specific packets that were targeted to individual ones of the subsets of the communication groups; and
transmitting the first downlink packet to a set of the communication devices, including the first communication device, wherein the first communication device receives user input from  that selects a given communication channel, wherein the given communication channel is one of the first communication channel or the second communication channel , and wherein the first communication device presents audio information  associated with individual ones of the subsets of the communication groups that include the given communication channel as selected.
 (electronically storing information, wherein the information represents associations of individual voice communication channels with communication groups, wherein individual ones of the communication groups are specific to one or more roles of the employees, wherein individual associations are between the individual voice communication channels and subsets of the communication groups, wherein the communication groups include a first communication group, a second communication group, and a third communication group; receiving, from a first employee, first user input that identifies one or more of the first employee, a first role of the first employee, and/or a first given communication group associated with the first employee, wherein the first employee is associated with the first communication device; receiving, from a second employee, second user input that identifies one or more of the second employee, a second role of the second employee, and/or a second given communication group associated with the second employee, wherein the second employee is associated with the second communication device; automatically determining a first set of communication channel assignments for the first communication device, wherein a first communication channel is assigned to the first given communication group, wherein a second communication channel is assigned to a first subset of the communication groups, wherein the first subset includes the first given communication group and at least one other communication group, wherein a third communication channel is assigned to a second subset of the communication groups, wherein the second subset includes the first given communication group and at least one additional communication group such that the second subset is different from the first subset; configuring the first communication device according to the determined first set of communication channel assignments; receiving a first device-specific packet from a first communication device associated with the first employee, wherein the first device-specific packet includes packetized uplink information based on audio information captured by the first communication device, wherein the first device-specific packet is targeted to the first communication group; receiving a second device-specific packet from the second communication device associated with the second employee, wherein the second device-specific packet includes packetized uplink information based on audio information captured by the second communication device, wherein the second device-specific packet is targeted to the second communication group; receiving a third device-specific packet from the third communication device associated with a third employee, wherein the third device-specific packet includes packetized uplink information based on audio information captured by the third communication device, wherein the third device-specific packet is targeted to the third communication group; generating a first downlink packet that includes packetized downlink information that is organized in a set of broadcast channels, wherein individual broadcast channels are used for audio information previously received in device-specific packets that were targeted to individual ones of the subsets of the communication groups; and transmitting the first downlink packet to a set of the communication devices, including the first communication device, wherein the first communication device receives user input from the first employee that selects a given communication channel, wherein the given communication channel is one of the first communication channel, the second communication channel, or the third communication channel, and wherein the first communication device presents audio information received in any of the individual broadcast channels that are associated with any of the individual subsets of the communication groups that include the given communication channel as selected)










Regarding to the claim 12, claim 12 of the US 11452073 discloses wherein the first communication device includes at least one of a headset and/or a belt pack.

Regarding to the claim 13, claim 10 of US 11452073 discloses wherein a third communication channel is assigned to the third communication group 


Regarding to the claim 14, claim 14  of US 11452073 discloses wherein the first communication group is specific to a
first type of roles  in the drive-through  restaurant, wherein the second communication group is specific to a second type of roles  in the drive-through  restaurant, and wherein the third communication group is specific to order-taking in the drive-through  restaurant.


Regarding to the claim 15, claim 15   of US 11452073 discloses wherein configuring the first communication device includes transmitting configuration information to the first communication device via a wireless communication link that is separate and different from one or more communication links used to exchange the first or second device-specific packets or the first downlink packet.

Regarding to the claim 16, claim 14 of US 11452073 discloses wherein a second subset includes the first and third communication groups, wherein the first
set of communication channel assignments includes a fourth communication channel being assigned to a fourth communication group , the method further comprising:
automatically determining a second set of communication channel assignments for the second communication device, the second set including a fifth, a sixth, a seventh, and an eighth communication channel, wherein the fifth communication channel is assigned to the second communication group, wherein the sixth
communication channel is assigned to the first and second communication groups , wherein the seventh communication channel is assigned to the first, second, and fourth  communication groups, wherein the eighth communication channel is assigned to the first, second, and third communication groups ; and
configuring the second communication device according to the determined second set of communication channel assignments.



Regarding to the claim 17, claim 16 of US 11452073 discloses wherein the first downlink packet further includes packetized downlink information that is organized in a set of dedicated channels, wherein the set of dedicated channels includes:
a first dedicated channel that is used for audio information received in device- specific packets that were targeted, at least, to the first communication group, minus audio information received from the first communication device, such that the first person will not receive an echo through the first dedicated channel, and
a second dedicated channel that is used for audio information received in device- specific packets that were targeted, at least, to the second communication group, minus audio information received from the second communication device, such that the second person will not receive a second echo through the second dedicated channel.




Regarding to the claim 18, claim 16 of US 11452073 discloses receiving a third device-specific packet from a third communication device,
wherein the third device-specific packet includes packetized uplink information based on audio captured by the third communication device, wherein the third device-specific packet is targeted to the third communication group;
transmitting the packetized uplink information included in the third device-specific packet to an order-taking system controlled by voice commands ;


Regarding to the claim 19, claim 17 of US 11452073 B2 discloses wherein the first downlink packet is transmitted within a given timeframe having a duration between 5 and 15 ms.


Regarding to the claim 20, claim 10 of US 11452073 B2 discloses wherein the packetized downlink information included in the first downlink packet is organized in a set of broadcast channels, wherein individual broadcast channels are used for the audio previously received in the device-specific packets that were targeted to the individual ones of the subsets of the communication groups.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHUONG T. HO
Primary Examiner
Art Unit 2412



/CHUONG T HO/Examiner, Art Unit 2412